404 F.2d 745
Kenneth James WELLS, Appellant,v.Walter CRAVEN, Appellee.
No. 22745.
United States Court of Appeals Ninth Circuit.
Dec. 19, 1968.

Kenneth James Wells, in pro. per.
Thomas C. Lynch, Atty. Gen., of Calif., Wm. E. James, Asst. Atty. Gen., Robert F. Katz, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
ORDER
Before BROWNING, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a final order denying a writ of habeas corpus on the pleadings.  We think one of appellant's contentions raised factual issues which cannot be resolved without an evidentiary hearing, namely, that a guilty plea was entered on appellant's behalf without knowledge on his part of the nature of the charge or the consequences of the plea.  We cannot say that the record establishes conclusively that appellant's allegations are untrue.  Neither the lapse of time nor the apparent loss of the transcript of the arraignment is a sufficient ground for denying a hearing.


2
Reversed and remanded.